Case 6:20-cv-01210-GAP-GJK Document 32 Filed 10/30/20 Page 1 of 6 PageID 287




                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                  ORLANDO DIVISION



DAVID NDALAMBA, and STARLINE
MEDIA, INC.
           Plaintiffs,                              Civil Action No. 6:20-CV-01210-GAP-GJK

        v.

ELISHA TRICE, JOMY STERLING, and
STAR STATUS GROUP

               Defendants.



JOMY STERLING and STAR STATUS
GROUP
         Counterclaim Plaintiffs,

        v.

DAVID NDALAMBA and TYLER GNASS
               Counterclaim Defendants.


 STATEMENT OF NATHANIEL LICHTIN CERTIFYING SERVICE OF PROCESS ON
              COUNTERCLAIM DEFENDANT TYLER GNASS
        I, Nathaniel Lichtin, declare under penalty of perjury, 28 U.S.C. § 1746, that the follow-

ing is true and correct:


    1. I am an associate at the firm Parker Keough LLP. Parker Keough LLP represents the
       counterclaim plaintiffs Jomy Sterling and Star Status Group in the above-referenced ac-
       tion.

    2. I make this certification in support of Parker Keough LLP’s service of process pursuant to
       Federal Rule of Civil Procedure Rule 4(e)(1) on counterclaim defendant Tyler Gnass. I
       have personal knowledge of the following facts and if called as a witness, I could and
       would testify to the facts stated herein.



                                            Page 1 of 3
Case 6:20-cv-01210-GAP-GJK Document 32 Filed 10/30/20 Page 2 of 6 PageID 288




   3. Michigan Rule of Civil Procedure 2.105 states, in part, "(A) Individuals. Process may be
      served on a resident or nonresident individual by ... (2) sending a summons and a copy of
      the complaint by registered or certified mail, return receipt requested, and delivery re-
      stricted to the addressee. Service is made when the defendant acknowledges receipt of the
      mail. A copy of the return receipt signed by the defendant must be attached to proof
      showing service under subrule (A)(2)."

   4. On September 22, 2020, I mailed by certified mail, return receipt requested, delivery re-
      stricted to addressee, a true and attested copy of the Summons and Defendants Jomy Ster-
      ling and Star Status Group's First Amended Counterclaims Against David Ndalamba and
      Tyler Gnass [Dkt. No. 20] in this action to Tyler Gnass at 39774 Manor Drive, Harrison
      Township, MI, 48045.

   5. On September 28, 2020, the package described in paragraph 4 above was received and
      signed for by Tyler Gnass.

   6. On October 29, 2020, I received the signed return receipt for the package described in
      paragraph 4 above. A copy of said signed return receipt is attached hereto as Exhibit A
      and incorporated by reference.

       I declare under penalties of pei:jury that this Statement of Nathaniel Lichtin Certifying
Service of Process on Counterclaim Defendant Tyler Gnass has been examined by me and that its
contents are true to the best of my information, knowledge, and belief. Executed on this 30th day
of October, 2020.




                                              Nathaniel ichtin (MA BBO No. 692764)
                                              Parker Keough LLP
                                              P.O. Box 590006
                                              Newton, MA 02459
                                              (617) 841-2418
                                              nlichtin@parkerkeough.com




                                           Page 2 of3
Case 6:20-cv-01210-GAP-GJK Document 32 Filed 10/30/20 Page 3 of 6 PageID 289




                                CERTIFICATE OF SERVICE
       I HEREBY CERTIFY that a true and correct copy of the foregoing has been filed

with the Court using the Court’s ECF System which will electronically serve a copy on Oc-

tober 30, 2020 on all counsel of record and a true and correct copy of the foregoing has been

served on Tyler Gnass by first-class mail at 39774 Manor Drive, Harrison Township, Michi-

gan, 48045.


                                                  BY: /s/ Shaun P. Keough
                                                  Shaun P. Keough, Esquire
                                                  Fla. Bar No.: 1000985




                                          Page 3 of 3
Case 6:20-cv-01210-GAP-GJK Document 32 Filed 10/30/20 Page 4 of 6 PageID 290




            Exhibit A
             Case 6:20-cv-01210-GAP-GJK Document 32 Filed 10/30/20 Page 5 of 6 PageID 291




■   Complete Items 1, 2, and 3,
■ Print your name and addmss on the reversa
  so that we can return the card to you.              X
■   Attach tills card to the back of the maJlplece,   ,. a
                                                                 ,<,, Cv-
    or on Ille lront ~ s.pace permits.
1. Anlcl• Addre,.S<ld to:

t 11v        ~,, . . ~_,
                                                      D. I • ~ -               ==cc
                                                                           . s J"lf!er<nl frOrn !tef'Tl 1
                                                          It YES, enter delll-e,y OOdmS belaw,


l f 77 ~ {'(\ N\/\~( {Jr;,Jl
 \t,.,-.r;)~~ to~hY1if;M'1:            ff1Jo~r
  Case 6:20-cv-01210-GAP-GJK Document 32 Filed 10/30/20 Page 6 of 6 PageID 292




 ~s~o    ~402 S43S 9189 6587 17
UliedStites
Pv-lal Servi~




                     •111lll,1l1i'•l 1 lll11ll,11•1•ll,1i11•l1ll\11l•l•ll,lll11l1•Jlllll
